Citation Nr: 0943471	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  07-21 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for patellofemoral 
syndrome, left knee, status post partial medial meniscectomy, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to a compensable evaluation for hearing loss 
prior to September 12, 2008 and beyond 10 percent thereafter. 

3.  Entitlement to an earlier effective date for the 
assignment of a ten percent evaluation for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from April 1994 
to October 1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In July 2009, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his 
claim.  A complete transcript is of record.  


FINDINGS OF FACT

1.  Veteran's left knee disability is manifested by 
complaints of pain, with no X-ray evidence of arthritis, or 
limitation of motion with pain on motion.  There is no 
evidence of flexion limited to 30 degrees or extension 
limited to 15 degrees and no showing of recurrent subluxation 
or lateral instability.  

2.  In July 2009, before a hearing with the Board, the 
Veteran requested to withdraw his appeal regarding an 
increased evaluation for hearing loss.  

3.  The Veteran did not appeal a rating decision dated in 
October 1999 which assigned a noncompensable rating for the 
Veteran's service-connected back disorder. 

4.  The Veteran's next claim for an increased rating was 
received on June 1, 2006.

5.  It is not factually ascertainable that an increase in 
disability occurred during the year preceding the claim.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of the currently assigned 10 percent for the Veteran's 
service-connected left knee are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5257, 5259, 5260, 5261 (2009).  


2.  The criteria for withdrawal by the appellant of his 
substantive appeal on the issue of entitlement to a 
compensable evaluation for hearing loss prior to September 
12, 2008 and beyond 10 percent thereafter have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).  

3.  The criteria for an effective date prior to June 1, 2006, 
for the assignment of a 10 percent rating for service-
connected back disorder have not been met.  38 U.S.C.A. §§ 
1155, 5110 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.400, 
4.114 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Veteran's earlier effective date claim arises from his 
disagreement with the date assigned for his increased rating 
claim.  No notice letter was sent to him in this regard.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) ("Where the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the Board decision, the case should not be 
remanded for development that could not possibly change the 
outcome of the decision.").

As discussed in greater detail below, the Board believes that 
resolution of the Veteran's appeal with regard to the 
effective date issue is dependent on interpretation of the 
regulations pertaining to the assignment of an effective 
date.  Therefore, the Board finds that no reasonable 
possibility exists that any further assistance could have 
aided him in substantiating the claim; thus, VA has no 
further duty to notify him of the evidence needed to 
substantiate his earlier effective date claim.  See 38 
U.S.C.A. § 5103A.  Consequently, the Board further finds that 
any deficiency in not providing notice as to the effective 
date element is moot.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

In addition, the Veteran has not alleged that there is any 
outstanding evidence that would support his contention that 
he should be awarded an earlier date, and the Board is not 
aware of any outstanding evidence.  Therefore, the Board 
finds that the VA has complied with the notice and assistance 
requirements of the VCAA and its implementing regulations as 
to this issue.  

With respect to the Veteran's increased rating claim decided 
herein, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet.  
App. 112, 120-21 (2004) (Pelegrini II), the United States  
Court of Appeals for Veterans Claims (Court) held that VA  
must inform the claimant of any information and evidence not  
of record (1) that is necessary to substantiate the claims;  
(2) that VA will seek to provide; and (3) that the claimant  
is expected to provide. 

A letter dated in July 2006 fully satisfied the duty to 
notify provisions, including notice of the degree of 
disability.  See 38 U.S.C.A. § 5103(a); 38 C.F.R.  § 
3.159(b)(1); Quartuccio, at 187.  The Veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  That letter also provided notice of 
the manner in which VA assigns initial ratings and effective 
dates.  See Dingess/Hartman v.  Nicholson, 19 Vet. App. 473 
(2006).  

The Board notes that the holding in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), was recently vacated by the United 
States Court of Appeals for the Federal Circuit and 
accordingly does not apply to the present claim.  See 
Vazquez-Flores v. Peake, No. 08-7150 (Fed. Cir. Sept. 4, 
2009).  Therefore, the Board finds that adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board which complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b). 

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2008) (harmless error).  In view of the 
foregoing, the Board finds that the Veteran was notified and 
aware of the evidence needed to substantiate his claim, as 
well as the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records and VA treatment records are in the claims file and 
were reviewed by both the RO and the Board in connection with 
the Veteran's claim.  

The Veteran was also afforded a VA examination in connection 
with his increased rating claim.  See 38 C.F.R. § 3.159(c)(4) 
(2009).  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  See 38 
C.F.R. § 3.159 (c)(4) (2009). 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased Evaluation for a Left Knee Disorder

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the  
disability from the point of view of the Veteran working or  
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt  
regarding the extent of the disability in the Veteran's  
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence establishing the state of the 
disability from the time period one year before the claim was 
filed until a final decision is issued.  Hart v. Mansfield, 
No. 05-2424, 2007 WL 4098218 (Vet. App. Nov. 19, 2007).  
Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint  
or joints involved is noncompensable under the appropriate  
diagnostic codes, a rating of 10 percent is for application  
for each such major joint or group of minor joints affected  
by limitation of motion, to be combined, not added under  
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R.  
§ 4.71a. When there is no limitation of motion of the 
specific joint or joints that involve degenerative arthritis, 
Diagnostic Code 5003 provides a 20 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
rating for degenerative arthritis with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) provides that the 20 percent and 10 
percent ratings based on X-ray findings will not be combined 
with ratings based on limitation of motion.

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  Id.  

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to  
consider a Veteran's pain, swelling, weakness, and excess  
fatigability when determining the appropriate evaluation for  
a disability using the limitation of motion diagnostic codes.   
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v.  
Brown, 8 Vet. App. 202 (1995).

Normal ranges of motion of the knee are to zero degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5256 provides ratings for ankylosis of the 
knee.  Favorable ankylosis of the knee, with angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees, is rated 30 percent disabling.  Unfavorable 
ankylosis of the knee, in flexion between 10 degrees and 20 
degrees, is to be rated 40 percent disabling.  Unfavorable 
ankylosis of the knee, in flexion between 20 degrees and 45 
degrees, is rated 50 percent disabling.  Extremely 
unfavorable ankylosis, in flexion at an angle of 45 degrees 
or more is to be rated 60 percent disabling.  38 U.S.C.A.  
§38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for recurrent 
subluxation or lateral instability.  Slight recurrent  
subluxation or lateral instability of the knee is rated 10  
percent disabling; moderate recurrent subluxation or lateral  
instability of the knee is rated 20 percent disabling; and  
severe recurrent subluxation or lateral instability of the  
knee is rated 30 percent disabling.  Id.  Separate disability 
ratings are possible for arthritis with limitation of motion 
under Diagnostic Codes 5003 and instability of a knee under 
Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When X-ray 
findings of arthritis are present and a Veteran's knee 
disability is rated under Diagnostic Code 5257, the Veteran 
would be entitled to a separate compensable rating under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for  
dislocated semilunar cartilage with frequent episodes of  
"locking," pain, and effusion into the joint.  38 C.F.R. § 
4.71a.  Diagnostic Code 5259 provides a 10 percent rating for 
symptomatic removal of the semilunar cartilage.  Id.

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees  
is rated noncompensably (zero percent) disabling; flexion of  
the leg limited to 45 degrees is rated 10 percent disabling;  
flexion of the leg limited to 30 degrees is rated 20 percent  
disabling; and flexion of the leg limited to 15 degrees is  
rated 30 percent disabling.  38 C.F.R. § 4.71a.  See  
VAOPGCPREC 09-04 (separate ratings may be granted based on  
limitation of flexion (Diagnostic Code 5260) and limitation  
of extension (Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (zero percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is rated 30 percent disabling; extension of the 
leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 
percent disabling.  Id.  

Diagnostic Code 5262 provides ratings based on impairment of 
the tibia and fibula. Malunion of the tibia and fibula with  
slight knee or ankle disability is rated 10 percent  
disabling; malunion of the tibia and fibula with moderate  
knee or ankle disability is rated 20 percent disabling; and  
malunion of the tibia and fibula with marked knee or ankle  
disability is rated 30 percent disabling.  Nonunion of the 
tibia and fibula with loose motion, requiring a brace, is 
rated 40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5263 provides a maximum 10 percent evaluation 
for genu recurvatum.  Id.

Evidence

VA outpatient treatment records dated from 2004 to 2009 have 
been reviewed.  They show treatment for complaints of pain 
and tenderness of the left knee.  (See, e.g. treatment of 
November 2004, March 2005, May 2005, November 2005, and 
August 2006).  X-rays showed normal findings.  (See March 
2005, August 2006, October 2006 reports).  An MRI was noted 
to be normal.  (See record of o October 2006).  

On VA examination in October 2006, the Veteran complained of 
pain with flare-ups one to four times a month.  Flare-ups 
were noted to be provoked by cold weather, walking up or down 
steps or running.  He reported that he changed his job due to 
knee pain.  On examination, there was no obvious deformity, 
or tenderness to palpation.  Flexion was to 140 degrees and 
extension was to 0 degrees.  All medial and lateral 
collateral ligaments were stable and anterior and posterior 
cruciate ligaments were stable. McMurrays was negative; there 
was crepitus with deep bending motion.  He was unable to 
complete repetitive movement due to pain, fatigue, weakness, 
and lack of endurance.  X-rays showed no evidence of fracture 
or dislocation and joint spaces were well maintained.  The 
diagnoses were: left knee pain, history of torn meniscus 
requiring arthroscopic repair; no evidence of medial meniscal 
pathology of abnormalities along the medial joint line; small 
posterior cystic structures consistent with ganglion and 
capsulosynovial cysts which may potentially result in 
discomfort; small joint effusion. 

The Veteran's left knee disorder is rated under DC 5259.  As 
noted above, a 10 percent evaluation may be assigned for 
removal of the semilunar cartilage, symptomatic.  38 C.F.R. § 
4.71a, Diagnostic Code 5259.  Initially, the Board points out 
that Diagnostic Codes 5256, 5257, 5258, 5259, 5262 and 5263 
cannot provide for a higher evaluation for the left knee.  As 
outlined above, ankylosis, recurrent subluxation or 
instability, and dislocated semilunar cartilage have not been 
demonstrated.  Moreover, because 10 percent is the maximum 
evaluation provided for symptomatic removal of the semilunar 
cartilage, these criteria are not for consideration.  No 
impairment of the tibia and fibula has been demonstrated.  
Genu recurvatum has not been shown.  Neither does the 
evidence show arthritis confirmed by X-ray.  The assignment 
of a particular diagnostic code is "completely dependent on 
the facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).

In order to attain an evaluation in excess of 10 percent for 
the left knee, the criteria for such an evaluation must be 
met under either Diagnostic Code 5260 or 5261, which provide 
for evaluation of limitation of flexion and extension, 
respectively.  In this regard, the Board notes that the 
evidence, as outlined above, with consideration of the DeLuca 
factors, has never shown flexion limited to 30 degrees or 
less or extension limited to 15 degrees or more.  

At VA examination in October 2006, range of motion in the 
left knee was normal (0 to 140 degrees) and without 
documentation of pain.  VA outpatient record of August 2006 
showed full range of motion of the knee.  Accordingly, as the 
evidence has never shown flexion limited to 30 degrees or 
less or extension limited to 15 degrees or more, an 
evaluation in excess of 10 percent is not warranted.  

Separate ratings may be assigned for arthritis and 
instability of the knee under Diagnostic Codes 5003 and 5257, 
respectively.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  Also, 
as noted, separate ratings may be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a Veteran has both a limitation of 
flexion and a limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  See 
VAOPGCPREC 9-04.  In the absence of any showing of 
instability, arthritis or compensable limitation of motion, 
these are not for consideration.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App.  
80, 85 (1997).  

For the course of the appeal period, consideration has been 
given to whether a rating in excess 10 percent is warranted 
on the basis of functional impairment and pain.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. App. 
202, 204-06 (1995).  The Veteran has complaints of pain; 
however the assignment of the 10 percent rating, contemplates 
any functional loss exhibited in the Veteran's knee.  As 
such, an increased rating is not warranted for the service-
connected left knee under 38 C.F.R. §§ 4.40 and 4.45 pursuant 
to the guidelines set forth in DeLuca.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to a higher 
evaluation, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 
 Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The Veteran's symptoms cause impairment and in impairment is 
contemplated by the rating criteria.  The rating criteria 
reasonably describe the Veteran's disability.   Referral for 
consideration of an extraschedular rating is, therefore, not 
warranted.

Entitlement to a Compensable Evaluation for Hearing Loss 
prior to September 12, 2008 and beyond 10 Percent Thereafter.

In July 2009, at his hearing before the Board, the Veteran 
provided notice to the Board that he wishes to withdraw his 
appeal concerning entitlement to compensable evaluation for 
hearing loss prior to September 12, 2008 and beyond 10 
percent thereafter.   

Under 38 U.S.C.A. § 7105(d)(5), the Board has the authority 
to dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  See also 38 
C.F.R. § 20.202 (the Board may dismiss any appeal which fails 
to allege specific error or fact of law in the determination 
being appealed).  A substantive appeal may be withdrawn as to 
any or all issues at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal 
may be made by the appellant or by his or her authorized 
representative, and unless done on the record at a hearing, 
it must be in writing.  38 C.F.R. § 20.204(a).

The July 2009 request to withdraw the Veteran's appeal was 
submitted before the Board promulgated a decision.  38 C.F.R. 
§ 20.204(a), (b)(3).  It was presented at his hearing by way 
of his testimony.  38 C.F.R. § 20.204(a).  Consequently, 
there remain no allegations of error of fact or law for 
appellate consideration in the appeal of that issue.  38 
U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.

Earlier Effective Date 

The applicable law and regulations concerning effective dates  
state that, except as otherwise provided, the effective date  
for the assignment of an increased rating shall be fixed in  
accordance with the facts found, but shall not be earlier  
than the date of receipt of the application therefor.  38 
U.S.C.A. § 5110 (West 2002 and Supp. 2009); 38 C.F.R. § 3.400 
(2009).  The applicable statute specifically provides that 
the effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
an application is received within one year from such date.   
38 U.S.C.A. §5110(b)(2) (West 2002).  However, if the 
increase became ascertainable more than one year prior to the 
date of receipt of the claim, then the proper effective date 
would be the date of the claim.  In a case where the increase 
became ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  Harper v.  
Brown, 19 Vet. App. 125 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.151 (2009).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.   
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for completion.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  See 38 C.F.R. § 
3.155 (2009).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation has been disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by VA 
or the uniformed services will be accepted as an informal 
claim for benefits.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157 (2009). 

In an October 1999 rating decision, the Veteran was awarded 
service connection for a low back disorder and assigned an 
initial noncompensable disability rating, effective October 
7, 1999, the date of his claim.  On June 1, 2006, the RO 
received a claim from the Veteran for an increase for his low 
back disorder.  In February 2007, the RO granted an increase 
to 10 percent effective from June 1, 2006, the date his claim 
was received.  The Veteran disagrees with the effective date.  
He argues that the rating should be effective since October 
1999, because he had the same symptoms then as he has now.  

The Board notes that no statements were received from the 
Veteran or his representative at any time during the 
remainder of 1999, or thereafter to 2006 which could be 
construed as a claim for an increased rating for his service- 
connected back disorder.  

On June 1, 2006, the RO received the Veteran's claim for an 
increased rating for his service-connected back disorder.  In 
a February 2007 rating decision, the RO granted an increased 
rating for a back disorder and assigned a 10 percent rating, 
effective June 1, 2006, the date the claim was received.

The record demonstrates that the October 1999 rating decision 
became final when the Veteran failed to perfect an appeal of 
that determination.  Following the October 1999 rating 
decision, as noted, the record is silent for any formal or 
informal claim by the Veteran seeking an increased rating for 
his service-connected back disorder until June 1, 2006, the 
date of receipt of the claim which initiated the current 
appeal.  

38 C.F.R. § 4.71, Diagnostic Code 5237 provides that forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees, or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees, or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour is rated at 10 percent.  Lumbosacral 
strain warrants a 20 percent evaluation where there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  A 40 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating. 38 C.F.R. § 4.71a. 

VA outpatient treatment records have been reviewed.  The 
first evidence of record indicating that the Veteran's  back 
warranted a higher rating is an October 2006 VA examination 
report that showed flexion to 90 degrees and extension to 30 
degrees.  

The applicable statute specifically provides that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from such date.  38  
U.S.C.A. §5110(b)(2) (West 2002).

Therefore, as there are no documents or treatment records 
submitted that could be construed as an informal claim prior 
to June 1, 2006, and there is no competent evidence 
demonstrating that an increase in disability was factually 
ascertainable within one year prior to the receipt of the 
Veteran's claim, the effective date of the assignment of a 10 
percent rating for a back disorder can not be earlier than 
the date of receipt of the application which is June 1, 2006.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.400 (2009).  

In summary, the Board concludes that there is no basis for 
awarding a 10 percent rating for a back disorder prior to 
June 1, 2006.  Neither the Veteran nor his representative 
have not specifically argued that an informal claim for a 
higher rating was received prior to June 1, 2006, nor have 
they identified any evidence during the one year period prior 
to that date demonstrating that the criteria for a 10 percent 
rating had been met.  Therefore, the Board finds that the 
preponderance of the evidence is against the claim for an 
earlier effective date and that claim is denied.  38 U.S.C.A.  
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

An increased evaluation for patellofemoral syndrome, left 
knee, status post partial medial meniscectomy, currently 
evaluated as 10 percent disabling is denied. 

The claim for entitlement to a compensable evaluation for 
hearing loss prior to September 12, 2008 and beyond 10 
percent thereafter is dismissed. 

Entitlement to an earlier effective date for the assignment 
of a ten percent evaluation for a low back disorder is 
denied.  





____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


